DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 01/14/22 have been entered.  Claims 7-14 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 01/14/2022, with respect to the rejection of the claims under 35 U.S.C. §103(a) have been fully considered and are persuasive. However, the Examiner’s amendments to the claims place the claims in condition for allowance. 
Regarding the Double Patent rejection the Examiner’s amendments to the claims cure the need for a Terminal Disclaimer.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both an indicator in Fig. 1 and a bottom surface in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bush on 01/24/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 7.  A device for delivering a fluid comprising: a housing defining an interior space and having a bottom surface configured for contacting a patient, the bottom surface defining a needle opening; a reservoir disposed within the interior space of the housing for containing a fluid therein; a needle carrier a first indicator indicating when the injection needle is in the initial position, a second indicator indicating when the injection needle is in the use position and a third indicator indicating when the injection needle is in the shielded position.
Examiner’s Statement of Reason for Allowance
Claims 7-14 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 7, 10 and 14 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“a first indicator indicating when the injection needle is in the initial position, a second indicator indicating when the injection needle is in the use position and a third indicator indicating when the injection needle is in the shielded position” of claim 7
“wherein the indicator comprises an indicator post and the housing defines an indicator opening, the indicator post being disposed within the housing when the injection needle is in the initial position and the use position, the indicator post extending through the indicator opening when the injection needle is in the shielded position” of claim 10 and
“wherein the needle actuator closes the needle opening when the injection needle is in the shielded position” of claim 14.
The Examiner would like to note that O’dea et al. (2014/0350470) is pertinent prior art that is similar to the claimed invention in that O’dea et al. teaches three separate indicators (38, 29, 30, Fig. 2) and Both et al. (Pub. No. 2011/0166512) is pertinent prior art in that Both et al. teaches an indictor (28, Fig. 1) that relays information relating to the injection needle; however, O’dea et al. nor Both et al. teaches “a first indicator indicating when the injection needle is in the initial position, a second indicator indicating when the injection needle is in the use position and a third indicator indicating when the injection needle is in the shielded position matter and it would not have been obvious to one of ordinary skill in the art to modify the devices disclosed by O’dea et al. or Both et al. to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783